                Case 2:19-cv-01571-MLP Document 14 Filed 05/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                        SEATTLE DIVISION

10
     ANIYA ROMAINGER,                                    Civil No. C19-1571-MLP
11
                      Plaintiff,
12
              vs.                                        ORDER OF REMAND
13
     COMMISSIONER OF SOCIAL SECURITY,
14
                      Defendant.
15
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
16
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
17
     sentence four of 42 U.S.C. § 405(g). The Appeals Council will instruct the administrative law
18
     judge (ALJ) to further develop the record and issue a new decision. The ALJ may offer Plaintiff
19
     the opportunity for a hearing and will reevaluate the severity of Plaintiff’s impairments.
20
     Specifically, the ALJ will reevaluate the medical source evidence and opinions, including those
21
     of Dana Laffin, Ph.D., and Linda J. Gromko, M.D.; Plaintiff’s subjective complaints; and
22
     third-party statements. As appropriate, the ALJ will proceed with the sequential evaluation
23
     process and obtain medical expert evidence or vocational expert evidence as warranted.
24

     Page 1         ORDER OF REMAND - C19-1571-MLP
                Case 2:19-cv-01571-MLP Document 14 Filed 05/06/20 Page 2 of 2


 1
              Upon proper application, the Court will consider whether reasonable attorney fees should
 2
     be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
 3
              DATED this 6th day of May, 2020.
 4


                                                          A
 5

 6                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 7

 8
     Presented by:
 9
     s/ Lisa Goldoftas
10   LISA GOLDOFTAS
     Special Assistant United States Attorney
11   Office of the General Counsel
     Social Security Administration
12   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
13   Telephone: (206) 615-3858
     Fax: (206) 615-2531
14   lisa.goldoftas@ssa.gov

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER OF REMAND - C19-1571-MLP
